UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-04178) Exact name of registrant as specified in charter:	Putnam American Government Income Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2016 Date of reporting period :	October 1, 2015 — September 30, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam American Government Income Fund Annual report 9 | 30 | 16 Message from the Trustees 1 About the fund 2 Interview with your fund’s portfolio manager 4 Performance snapshot 4 Your fund’s performance 10 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Important notice regarding Putnam’s privacy policy 17 Trustee approval of management contract 18 Financial statements 24 Federal tax information 62 About the Trustees 63 Officers 65 Consider these risks before investing: Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: Investors around the world have witnessed generally positive performance from financial markets in 2016. Most stock and bond indexes have added gains, benefiting from a slowly recovering global economy and contending with only intermittent bouts of volatility. Even advancing markets, however, can pose challenges for investors, including short-term fluctuations that can be unsettling. The key, we believe, is to stay invested, maintain a diversified portfolio, and remain focused on the long term. Also, seeking the counsel of a professional financial advisor, who can help keep your portfolio aligned with your goals, risk tolerance, and time horizon, may prove to be beneficial. In any market environment, we favor active strategies based on fundamental research, such as the investment approach practiced at Putnam. Backed by a network of global analysts, Putnam portfolio managers bring years of experience to navigating changing market conditions and pursuing investment opportunities. In the following pages, you will find an overview of your funds performance for the reporting period ended September30, 2016, as well as an outlook for the coming months. Thank you for investing with Putnam. Interview with your fund’s portfolio manager Mike, what was the fund’s investment environment like during the 12 - month reporting period ended September30, 2016? Shortly after the period began, investors became increasingly risk averse. Concern about several global economic issues fueled a broad flight from riskier market sectors and into the perceived safety of U.S. Treasuries and other government securities, while bonds carrying credit risk experienced substantial volatility. Market turbulence reached a peak on February 11, after which demand for risk assets began to recover amid rising commodity prices, additional economic stimulus by China’s central bank, and improving U.S. economic data. The Federal Reserve backed away from a hawkish tone, saying that it would take a gradual approach toward raising interest rates, based on a variety of U.S. and global economic factors. Within this environment, agency mortgage-backed securities [MBS], as well as other types of government bonds, underperformed as investors flocked to areas of the market with higher risks and potentially higher rewards. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell yourshares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes.Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower.See pages 5 and 10–12 for additional performance information. For a portion of the periods, the fund hadexpense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. 4 American Government Income Fund The risk-led rally was briefly disrupted in late June, as the so-called “Brexit” referendum vote by the United Kingdom to exit the European Union surprised investors and reverberated throughout global markets. However, as investors reassessed Brexit in the days immediately following the vote, concluding that its impact outside of Britain would likely be limited, riskier securities moved higher once again. For the period as a whole, U.S. government securities lagged the broad investment-grade fixed-income market, but still generated positive returns, thanks to declining interest rates and tightening spreads. Looking at interest rates, the benchmark 10-year U.S. Treasury began the reporting period with a yield of 2.06%, rose to a period high of 2.35% in early November, then trended lower over the balance of the fiscal year, finishing at 1.59%. As for the Fed, the central bank decided not to raise its target for short-term interest rates at its September policy meeting, and indicated an even slower path for future hikes. What factors hampered the fund’s relative performance during the 12 - month reporting period? Our interest-rate and yield-curve positioning was the primary detractor versus the benchmark, partly because the fund’s duration — a key measure of interest-rate sensitivity — was shorter than that of the benchmark. This strategy was particularly detrimental during the first half of the period, when risk-averse sentiment fueled demand for the perceived safety of Treasuries, driving their prices higher and yields lower. We also positioned the portfolio to benefit from a potentially steeper U.S. Treasury yield curve. However, the yield curve generally flattened during the period, so this positioning also worked against the fund’s relative results. During January, we began moving the fund’s duration closer to that of the benchmark, and by period-end, it was slightly longer than the duration of the Bloomberg Barclays Government Bond Index. We thought it was prudent to bring the portfolio’s duration more in line with the benchmark should recurrent bouts of market volatility trigger another flight to quality and a decline in rates. This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 9/30/16. See pages 4 and 10–12 for additional fund performance information. Index descriptions can be found on page 16. American Government Income Fund 5 Which strategies helped performance versus the benchmark? Security selection among agency interest-only collateralized mortgage obligations [IO CMOs] was the main contributor to relative performance. Beginning in March, IO CMOs rebounded amid the improved risk sentiment that took hold after February11. Additionally, despite lower interest rates, mortgage prepayment speeds stayed below market expectations, as mortgage refinancing continued to be hampered by stringent bank lending standards. We focused on IO CMOs backed by mortgage pools that we believed would be less sensitive to refinancing risk. These included securities structured from mortgages that are older or carry relatively low outstanding balances. IO CMOs backed by reverse mortgages also were a source of opportunity. A reverse mortgage allows a homeowner to borrow money against the value of his or her home. The mortgage does not have to be repaid until the borrower dies or the home is sold. As a result, unlike conventional home mortgages, reverse mortgages are generally insensitive to the direction of interest rates. In an effort to find investment opportunities that are less susceptible to refinancing risk, Putnam has developed the capability to identify what we believe are attractive opportunities among IO CMOs backed by reverse mortgages. The fund trimmed its per - share dividend twice during the period. What factors led to those decisions? In November2015, we shaved the fund’s dividend rate per class A share from $0.020 to $0.018, then reduced it further to $0.015 in June2016. These reductions were necessitated by the historically low yields available in many of the market sectors in which the fund can invest. Similar reductions were made to other share classes. How did you use derivatives during the period? We used interest-rate swaps and options to hedge the risks inherent in the fund’s duration and yield-curve positioning, to isolate Allocations are shown as a percentage of the fund’s net assets as of 9/30/16. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Allocations may not total 100% because the table includes the notional value (non-cash investments) of certain derivatives (the economic value for purposes of calculating periodic payment obligations), including to-be-announced (TBA) commitments, if any, in addition to the market value of securities. Holdings and allocations may vary over time. 6 American Government Income Fund the prepayment risk associated with our CMO holdings, and to help manage overall downside risk. What is your outlook for the months ahead? In our view, we think the Fed is likely to implement another rate increase in December. That said, with other major central banks on the opposite side of the Fed’s policy — cutting interest rates, in some cases into negative territory — we believe the Fed will have to proceed cautiously to avoid stoking too much U.S. dollar strength. Sustained dollar strength could crimp U.S. GDP [gross domestic product] growth because it would make it more expensive for U.S. multinational firms to conduct business overseas, and would also make U.S. exports less competitive on world markets. How do you plan to position the fund in light of this outlook? With global interest rates at or near historic lows at period-end, we plan to take a tactical approach toward interest-rate risk. At the same time, we recognize the ongoing potential for rates to stay low or temporarily fall even further as investors react to various economic or political developments. Consequently, in an effort to limit the impact of any short-term rate drops on the portfolio, we plan to keep the fund’s duration relatively close to that of the benchmark. We think IO CMOs overall may be less sensitive to modest rate declines since residential mortgage lending appears to be more constrained than it was several years ago. Against that backdrop, we plan to continue emphasizing securities structured from mortgages that we believe have a lower likelihood of being refinanced whenever interest rates fall. Thanks for your time and for bringing us up to date, Mike. Credit qualities are shown as a percentage of the fund’s net assets as of 9/30/16. A bond rated BBB or higher (A-3 or higher, for short-term debt) is considered investment grade. This chart reflects the highest security rating provided by one or more of Standard & Poor’s, Moody’s, and Fitch. To-be-announced (TBA) mortgage commitments, if any, are included based on their issuer ratings. Ratings may vary over time. Cash, derivative instruments, and net other assets are shown in the not-rated category. Payables and receivables for TBA mortgage commitments are included in the not-rated category and may result in negative weights. The fund itself has not been rated by an independent rating agency. American Government Income Fund 7 The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Michael V. Salm is a Co-Head of Fixed Income at Putnam. He has a B.A. from Cornell University. Michael joined Putnam in 1997 and has been in the investment industry since 1989. ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. In other examples, the managers may use options and futures contracts to hedge against a variety of risks by establishing a combination of long and short exposures to specific equity markets or sectors. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. 8 American Government Income Fund This chart illustrates the fund’s composition by maturity, showing the percentage of holdings in different maturity ranges and how the composition has changed over the past six months. Holdings and maturity ranges may vary over time. A negative number represents cash to be allocated to to-be-announced (TBA) agency pass-through mortgage-backed securities, which the fund has agreed to purchase. IN THE NEWS In its October World Economic Outlook , the International Monetary Fund (IMF) projected that global growth will decelerate to 3.1% in 2016 before bouncing back to 3.4% next year. The Washington-based IMF shaved 0.1% off its 2016 and 2017 forecasts relative to its April Outlook , citing “weaker-than-expected” growth in the United States in the first half of 2016 and downside risk associated with Brexit, the United Kingdom’s decision to depart the European Union, as factors affecting this subdued outlook. Although the initial market reaction to Brexit was “contained,” the U.K. referendum is eventually “expected to have negative macroeconomic consequences, especially in the United Kingdom,” the report states. The IMF slashed its 2016 growth rate for advanced economies to 1.6%. Emerging markets and developing economies, meanwhile, will “strengthen slightly” this year to 4.2% after five straight years of declines, as projected by the IMF. While the IMF’s outlook for these developing economies is “uneven,” they account for more than 75% of projected world growth in 2016, according to the IMF, benefiting from low interest rates in advanced economies, stabilizing commodity prices, and diminishing concerns about China’s short-term economic prospects. American Government Income Fund 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended September 30, 2016, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, R5, R6, and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 9/30/16 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (3/1/85) (5/20/94) (7/26/99) (2/14/95) (4/1/03) (7/2/12) (7/2/12) (7/2/01) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Annual average (life of fund) 5.95% 5.81% 5.70% 5.70% 5.15% 5.15% 5.65% 5.54% 5.69% 6.08% 6.09% 6.07% 10 years 58.06 51.74 48.88 48.88 46.68 46.68 54.21 49.20 54.24 62.33 62.73 61.99 Annual average 4.68 4.26 4.06 4.06 3.91 3.91 4.43 4.08 4.43 4.96 4.99 4.94 5 years 7.60 3.30 3.71 1.91 3.69 3.69 6.33 2.87 6.28 9.16 9.43 8.93 Annual average 1.48 0.65 0.73 0.38 0.73 0.73 1.23 0.57 1.23 1.77 1.82 1.73 3 years 6.39 2.13 4.09 1.13 4.07 4.07 5.60 2.16 5.65 7.38 7.49 7.14 Annual average 2.09 0.71 1.34 0.37 1.34 1.34 1.83 0.72 1.85 2.40 2.44 2.33 1 year 2.26 –1.83 1.52 –3.48 1.52 0.52 2.06 –1.25 2.09 2.66 2.56 2.43 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R5, R6, and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Performance for class R5 and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. 10 American Government Income Fund Comparative index returns For periods ended 9/30/16 Lipper General Bloomberg Barclays U.S. Government Funds Government Bond Index category average* Annual average (life of fund) 6.86% 6.00% 10 years 52.91 46.06 Annual average 4.34 3.80 5 years 11.29 9.73 Annual average 2.16 1.85 3 years 10.29 9.86 Annual average 3.32 3.13 1 year 4.00 3.72 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 9/30/16, there were 101, 98, 93, 74, and 6 funds, respectively, in this Lipper category. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $14,888 and $14,668, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,675 after sales charge) would have been valued at $14,920. A $10,000 investment in the fund’s class R, R5, R6, and Y shares would have been valued at $15,424, $16,233, $16,273, and $16,199, respectively. American Government Income Fund 11 Fund price and distribution information For the 12-month period ended 9/30/16 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 12 12 12 12 12 12 12 12 Income $0.206 $0.141 $0.142 $0.181 $0.182 $0.230 $0.241 $0.230 Capital gains — Total Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 9/30/15 $8.85 $9.22 $8.77 $8.81 $8.92 $9.22 $8.86 $8.83 $8.83 $8.83 9/30/16 8.84 9.21 8.76 8.80 8.92 9.22 8.86 8.83 8.81 8.81 Before After Net Net Before After Net Net Net Net Current rate sales sales asset asset sales sales asset asset asset asset (end of period) charge charge value value charge charge value value value value Current dividend rate 1 2.04% 1.95% 1.37% 1.36% 1.75% 1.69% 1.76% 2.31% 2.45% 2.32% Current 30-day SEC yield 2 N/A 1.87 1.21 1.21 N/A 1.65 1.69 2.26 2.34 2.19 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. 12American Government Income Fund Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Total annual operating expenses for the fiscal year ended 9/30/15* 0.93% 1.68% 1.68% 1.18% 1.18% 0.61% 0.54% 0.68% Annualized expense ratio for the six-month period ended 9/30/16† 0.93% 1.68% 1.68% 1.18% 1.18% 0.63% 0.56% 0.68% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective 9/1/16. † Expense ratios for each class are for the fund’s most recent fiscal half year. As a result of this, ratios may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 4/1/16 to 9/30/16. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $4.70 $8.47 $8.47 $5.96 $5.96 $3.19 $2.83 $3.44 Ending value (after expenses) $1,020.20 $1,016.50 $1,016.60 $1,019.70 $1,019.90 $1,022.80 $1,022.40 $1,021.70 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 9/30/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. American Government Income Fund13 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 9/30/16, use the following calculation method. To find the value of your investment on 4/1/16, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $4.70 $8.47 $8.47 $5.96 $5.96 $3.18 $2.83 $3.44 Ending value (after expenses) $1,020.35 $1,016.60 $1,016.60 $1,019.10 $1,019.10 $1,021.85 $1,022.20 $1,021.60 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 9/30/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 14 American Government Income Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class R shares are not subject to an initial sales charge or CDSC and are available only to certain employer-sponsored retirement plans. Class R5 and R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are available only to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. American Government Income Fund 15 Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Bloomberg Barclays Government Bond Index is an unmanaged index of U.S. Treasury and agency securities. Bloomberg Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2016, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of September 30, 2016, Putnam employees had approximately $500,000,000 and the Trustees had approximately $133,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 American Government Income Fund Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. American Government Income Fund 17 Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel discussed with representatives of Putnam Management the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review, identifying possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2016, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to an additional request made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2016, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 24, 2016 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2016. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, the costs incurred by Putnam Management in providing services to the 18American Government Income Fund fund, and the continued application of certain reductions and waivers noted below; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the funds’ current fee arrangements under the management contracts were first implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. (In a few instances, funds have implemented so-called “all-in” management fees covering substantially all routine fund operating costs.) In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not indicate that changes to the management fee structure for your fund would be appropriate at this time. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee rates as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to support the effort to have fund expenses meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations that were in effect during your fund’s fiscal year ending in 2015. These expense limitations were: (i) a contractual expense limitation applicable to specified retail open-end funds, including your fund, of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to specified open-end funds, including your fund, of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, distribution fees, investor servicing fees, investment-related expenses, interest, taxes, American Government Income Fund 19 brokerage commissions, acquired fund fees and expenses and extraordinary expenses). These expense limitations attempt to maintain competitive expense levels for the funds. Most funds, including your fund, had sufficiently low expenses that these expense limitations were not operative during their fiscal years ending in 2015. Putnam Management has agreed to maintain these expense limitations until at least January 30, 2018 and to reduce the contractual expense limitation on investor servicing fees and expenses from 32 basis points to 25 basis points effective September 1, 2016. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Broadridge Financial Solutions, Inc. (“Broadridge”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the second quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the second quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2015. The first quintile represents the least expensive funds and the fifth quintile the most expensive funds. The fee and expense data reported by Broadridge as of December 31, 2015 reflected the most recent fiscal year-end data available in Broadridge’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds included information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, sub-advised third-party mutual funds, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between these clients and the Putnam funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect, among other things, historical competitive forces operating in separate markets. The Trustees considered 20 American Government Income Fund the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its other clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2015 was a year of mixed performance results for the Putnam funds, with generally strong results for the international equity, global sector and global asset allocation funds, but generally disappointing results for the U.S. and small-cap equity, Spectrum and fixed income funds. They noted that the longer-term performance of the Putnam funds generally continued to be strong, exemplified by the fact that the Putnam funds were ranked by the Barron’s/Lipper Fund Families survey as the 18th-best performing mutual fund complex out of 58 complexes for the five-­year period ended December 31, 2015. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2015 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on a competitive industry ranking of each fund’s total net return over a one-year, three-year and five-year period. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on their total gross and net returns and, in most cases, comparisons of those returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. (“Lipper”) peer group (Lipper General U.S. Government Funds) for the one-year, three-year and five-year periods ended December 31, 2015 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 4th Three-year period 2nd Five-year period 2nd Over the one-year, three-year and five-year periods ended December 31, 2015, there were 103, 99 and 95 funds, respectively, in your fund’s Lipper peer group. (When considering American Government Income Fund21 performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees expressed concern about your fund’s fourth quartile performance over the one-year period ended December 31, 2015 and considered the circumstances that may have contributed to this disappointing performance. The Trustees considered Putnam Management’s observation that the fund’s underperformance over the one-year period was largely attributable to the fund’s relative emphasis on shorter duration investments (which reduced the fund’s sensitivity to interest rate changes but detracted from performance, particularly during the third quarter as interest rates rose in response to global growth concerns). The Trustees also considered Putnam Management’s view that the fund’s underperformance over the one-year period was due in part to the fund’s yield curve positioning and its holdings in agency interest-only securities. The Trustees considered that Putnam Management remained confident in the fund’s portfolio manager and his investment process. The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance issues that may arise from time to time. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds’ Trustees, to make appropriate decisions regarding the management of the funds. Based on past responsiveness of Putnam Management to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees’ view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not likely provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services (including third-party research and market data) that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle 22 American Government Income Fund of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-­management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. American Government Income Fund23 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 24American Government Income Fund Report of Independent Registered Public Accounting Firm To the Trustees and Shareholders of Putnam American Government Income Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam American Government Income Fund (the “fund”) at September 30, 2016, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments at September 30, 2016 by correspondence with the custodian, brokers, transfer agent, and the application of alternative auditing procedures where securities purchased had not been received, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts November 9, 2016 American Government Income Fund 25 The fund’s portfolio 9/30/16 U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (121.2%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (13.0%) Government National Mortgage Association Pass-Through Certificates 6.00%, 1/15/29 $2 $3 5.00%, TBA, 10/1/46 4,000,000 4,342,812 4.50%, with due dates from 12/20/40 to 3/20/46 3,711,989 4,026,757 4.50%, TBA, 10/1/46 8,000,000 8,636,250 4.00%, with due dates from 7/20/44 to 5/20/46 10,271,447 11,282,115 3.50%, with due dates from 1/20/45 to 8/20/45 23,346,603 25,075,487 3.00%, TBA, 10/1/46 7,000,000 7,334,141 U.S. Government Agency Mortgage Obligations (108.2%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 7.50%, 10/1/29 344,896 406,894 6.00%, 9/1/21 3,562 3,843 5.50%, with due dates from 7/1/19 to 8/1/19 65,216 68,409 4.50%, with due dates from 1/1/37 to 3/1/45 2,263,797 2,544,848 3.50%, 8/1/43 769,795 824,613 3.50%, TBA, 11/1/46 2,000,000 2,107,813 3.50%, TBA, 10/1/46 2,000,000 2,110,156 3.00%, with due dates from 3/1/43 to 7/1/43 3,456,593 3,602,149 Federal National Mortgage Association Pass-Through Certificates 6.50%, 2/1/17 574 578 6.00%, with due dates from 2/1/36 to 5/1/41 2,552,284 2,926,066 6.00%, with due dates from 4/1/21 to 8/1/22 418,259 452,107 6.00%, TBA, 11/1/46 2,000,000 2,292,500 6.00%, TBA, 10/1/46 2,000,000 2,293,750 5.50%, with due dates from 2/1/35 to 1/1/38 4,175,347 4,736,883 5.50%, with due dates from 9/1/17 to 2/1/21 113,048 119,748 5.50%, TBA, 11/1/46 5,000,000 5,632,088 5.50%, TBA, 10/1/46 5,000,000 5,635,213 5.00%, 3/1/21 8,354 8,853 4.50%, with due dates from 3/1/39 to 5/1/45 6,223,048 6,959,869 4.50%, TBA, 11/1/46 5,000,000 5,470,117 4.50%, TBA, 10/1/46 11,000,000 12,046,718 4.00%, 9/1/42 1,308 1,457 4.00%, 9/1/42 393 437 4.00%, 10/1/42 5,634 6,276 4.00%, 11/1/42 2,854 3,192 4.00%, with due dates from 5/1/43 to 3/1/46 12,572,049 13,739,631 4.00%, with due dates from 5/1/19 to 9/1/20 31,907 33,034 4.00%, TBA, 10/1/46 16,000,000 17,182,499 3.50%, with due dates from 10/1/42 to 5/1/46 26,886,056 28,655,554 3.50%, TBA, 11/1/46 70,000,000 73,787,112 3.50%, TBA, 10/1/46 70,000,000 73,871,875 3.00%, with due dates from 12/1/42 to 10/1/46 44,529,821 46,436,578 3.00%, TBA, 11/1/46 33,000,000 34,229,765 3.00%, TBA, 10/1/46 33,000,000 34,304,530 26 American Government Income Fund U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (121.2%)* cont. Principal amount Value U.S. Government Agency Mortgage Obligations cont. Federal National Mortgage Association Pass-Through Certificates 2.50%, TBA, 11/1/46 $56,000,000 $56,428,747 2.50%, TBA, 10/1/46 65,000,000 65,609,375 Total U.S. government and agency mortgage obligations (cost $561,893,372) U.S. TREASURY OBLIGATIONS (32.9%)* Principal amount Value U.S. Treasury Bonds 7.125%, 2/15/23 $12,085,000 $16,370,549 6.25%, 8/15/23 17,682,000 23,324,492 4.50%, 8/15/39 ∆ § 42,774,000 60,767,153 U.S. Treasury Notes 0.625%, 5/31/17 ∆ § 52,927,000 52,938,162 Total U.S. treasury obligations (cost $139,697,163) MORTGAGE-BACKED SECURITIES (25.3%)* Principal amount Value Agency collateralized mortgage obligations (25.3%) Federal Home Loan Mortgage Corporation IFB Ser. 3408, Class EK, 23.683%, 4/15/37 $273,201 $461,051 IFB Ser. 2976, Class LC, 22.498%, 5/15/35 90,297 146,392 IFB Ser. 2979, Class AS, 22.351%, 3/15/34 10,988 11,572 IFB Ser. 3072, Class SM, 21.874%, 11/15/35 268,832 425,953 IFB Ser. 3249, Class PS, 20.545%, 12/15/36 119,949 186,417 IFB Ser. 3065, Class DC, 18.287%, 3/15/35 1,680,154 2,543,712 IFB Ser. 2990, Class LB, 15.606%, 6/15/34 327,290 423,377 IFB Ser. 3232, Class KS, IO, 5.776%, 10/15/36 1,318,529 227,446 IFB Ser. 4136, Class ES, IO, 5.726%, 11/15/42 3,193,711 531,065 IFB Ser. 4436, Class SC, IO, 5.626%, 2/15/45 5,582,393 1,027,509 Ser. 4122, Class TI, IO, 4.50%, 10/15/42 2,644,491 411,483 Ser. 4018, Class DI, IO, 4.50%, 7/15/41 3,749,446 419,217 Ser. 4329, Class MI, IO, 4.50%, 6/15/26 5,172,334 550,544 Ser. 4546, Class PI, IO, 4.00%, 12/15/45 6,750,855 864,109 Ser. 4500, Class GI, IO, 4.00%, 8/15/45 4,129,209 428,571 Ser. 4425, IO, 4.00%, 1/15/45 5,202,199 556,583 Ser. 4452, Class QI, IO, 4.00%, 11/15/44 3,913,490 572,348 Ser. 4116, Class MI, IO, 4.00%, 10/1/42 6,143,184 956,881 Ser. 4019, Class JI, IO, 4.00%, 5/15/41 4,688,606 504,025 Ser. 3996, Class IK, IO, 4.00%, 3/15/39 4,689,187 393,911 Ser. 4165, Class AI, IO, 3.50%, 2/15/43 2,672,977 356,923 Ser. 4136, Class IQ, IO, 3.50%, 11/15/42 6,009,688 847,372 Ser. 4122, Class AI, IO, 3.50%, 10/15/42 4,007,347 472,126 Ser. 4199, Class CI, IO, 3.50%, 12/15/37 4,009,028 288,650 Ser. 304, Class C37, IO, 3.50%, 12/15/27 3,623,723 353,832 FRB Ser. 57, Class 2A1, 3.404%, 7/25/43 962 1,043 Ser. 4150, Class DI, IO, 3.00%, 1/15/43 5,092,232 563,328 Ser. 4141, Class PI, IO, 3.00%, 12/15/42 3,994,481 429,127 Ser. 4158, Class TI, IO, 3.00%, 12/15/42 9,031,489 895,021 American Government Income Fund 27 MORTGAGE-BACKED SECURITIES (25.3%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal Home Loan Mortgage Corporation Ser. 4165, Class TI, IO, 3.00%, 12/15/42 $10,041,983 $987,127 Ser. 4171, Class NI, IO, 3.00%, 6/15/42 6,899,945 640,246 Ser. 4183, Class MI, IO, 3.00%, 2/15/42 3,242,151 311,895 Ser. 4201, Class JI, IO, 3.00%, 12/15/41 6,227,497 542,239 Ser. 3939, Class EI, IO, 3.00%, 3/15/26 4,598,623 309,534 Ser. 315, PO, zero%, 9/15/43 11,598,015 9,650,331 Ser. 3835, Class FO, PO, zero%, 4/15/41 5,914,352 5,290,518 Ser. 3391, PO, zero%, 4/15/37 69,330 61,547 Ser. 3300, PO, zero%, 2/15/37 38,995 35,082 Ser. 3210, PO, zero%, 5/15/36 13,386 12,420 Ser. 3326, Class WF, zero%, 10/15/35 10,269 8,461 FRB Ser. 3117, Class AF, zero%, 2/15/36 7,845 6,056 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 36.748%, 7/25/36 197,418 400,883 IFB Ser. 05-74, Class NK, 24.874%, 5/25/35 74,497 119,264 IFB Ser. 06-8, Class HP, 22.641%, 3/25/36 238,277 410,320 IFB Ser. 07-53, Class SP, 22.274%, 6/25/37 308,288 490,936 IFB Ser. 08-24, Class SP, 21.357%, 2/25/38 1,758,758 2,521,878 IFB Ser. 05-122, Class SE, 21.262%, 11/25/35 368,236 549,994 IFB Ser. 05-75, Class GS, 18.674%, 8/25/35 237,770 337,840 IFB Ser. 05-106, Class JC, 18.495%, 12/25/35 413,089 655,094 IFB Ser. 05-83, Class QP, 16.028%, 11/25/34 104,645 138,527 IFB Ser. 11-4, Class CS, 11.849%, 5/25/40 865,970 1,076,760 IFB Ser. 11-123, Class KS, IO, 6.075%, 10/25/41 943,001 128,078 IFB Ser. 13-103, Class SK, IO, 5.395%, 10/25/43 2,101,880 531,190 Ser. 15-16, Class MI, IO, 4.50%, 4/25/45 4,191,078 738,677 Ser. 409, Class 82, IO, 4.50%, 11/25/40 2,327,601 317,718 Ser. 12-118, Class PI, IO, 4.00%, 6/25/42 3,387,827 417,919 Ser. 12-96, Class PI, IO, 4.00%, 7/25/41 2,579,462 260,908 Ser. 12-62, Class MI, IO, 4.00%, 3/25/41 2,557,235 274,754 Ser. 409, Class C16, IO, 4.00%, 11/25/40 4,319,752 543,606 Ser. 12-104, Class HI, IO, 4.00%, 9/25/27 5,044,764 550,213 FRB Ser. 03-W11, Class A1, 3.959%, 6/25/33 43 45 FRB Ser. 04-W7, Class A2, 3.922%, 3/25/34 468 523 FRB Ser. 03-W14, Class 2A, 3.74%, 1/25/43 973 1,026 FRB Ser. 03-W3, Class 1A4, 3.54%, 8/25/42 1,805 1,907 Ser. 16-70, Class QI, IO, 3.50%, 10/25/46 F 8,593,000 1,024,306 Ser. 15-10, Class AI, IO, 3.50%, 8/25/43 5,507,941 407,801 Ser. 12-124, Class JI, IO, 3.50%, 11/25/42 2,071,455 244,618 Ser. 13-22, Class PI, IO, 3.50%, 10/25/42 5,584,699 681,478 Ser. 12-114, Class NI, IO, 3.50%, 10/25/41 5,665,488 502,103 Ser. 13-55, Class IK, IO, 3.00%, 4/25/43 3,388,619 327,002 Ser. 13-6, Class JI, IO, 3.00%, 2/25/43 8,779,237 954,742 Ser. 12-151, Class PI, IO, 3.00%, 1/25/43 3,064,038 320,192 Ser. 13-8, Class NI, IO, 3.00%, 12/25/42 4,771,610 525,236 Ser. 12-145, Class TI, IO, 3.00%, 11/25/42 3,253,421 249,863 Ser. 13-35, Class IP, IO, 3.00%, 6/25/42 2,595,950 229,579 28 American Government Income Fund MORTGAGE-BACKED SECURITIES (25.3%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal National Mortgage Association Ser. 13-55, Class PI, IO, 3.00%, 5/25/42 $5,838,574 $455,117 Ser. 13-53, Class JI, IO, 3.00%, 12/25/41 4,201,931 363,047 Ser. 13-23, Class PI, IO, 3.00%, 10/25/41 3,804,104 262,217 Ser. 13-30, Class IP, IO, 3.00%, 10/25/41 5,494,683 401,277 Ser. 13-23, Class LI, IO, 3.00%, 6/25/41 3,604,146 239,676 Ser. 14-28, Class AI, IO, 3.00%, 3/25/40 4,392,608 380,235 FRB Ser. 04-W2, Class 4A, 2.942%, 2/25/44 715 763 FRB Ser. 07-95, Class A3, 0.775%, 8/27/36 11,444,382 11,046,196 FRB Ser. 01-50, Class B1, IO, 0.387%, 10/25/41 5,411,883 64,266 Ser. 01-79, Class BI, IO, 0.306%, 3/25/45 1,149,961 10,512 Ser. 08-53, Class DO, PO, zero%, 7/25/38 194,437 182,911 Ser. 07-64, Class LO, PO, zero%, 7/25/37 40,965 38,703 Ser. 07-44, Class CO, PO, zero%, 5/25/37 84,578 72,944 Ser. 08-36, Class OV, PO, zero%, 1/25/36 29,202 26,180 FRB Ser. 88-12, Class B, zero%, 2/25/18 391 389 Government National Mortgage Association IFB Ser. 11-81, Class SB, IO, 6.175%, 11/16/36 3,036,016 278,221 IFB Ser. 11-156, Class SK, IO, 6.068%, 4/20/38 4,309,159 948,015 Ser. 16-75, Class LI, IO, 6.00%, 1/20/40 3,936,664 895,591 Ser. 14-133, Class IP, IO, 5.00%, 9/16/44 2,943,597 508,565 Ser. 14-76, IO, 5.00%, 5/20/44 4,134,767 714,108 Ser. 13-51, Class QI, IO, 5.00%, 2/20/43 4,119,546 810,186 Ser. 13-3, Class IT, IO, 5.00%, 1/20/43 2,210,887 389,300 Ser. 13-6, Class OI, IO, 5.00%, 1/20/43 1,001,455 170,448 Ser. 13-16, Class IB, IO, 5.00%, 10/20/40 773,085 28,820 Ser. 10-35, Class UI, IO, 5.00%, 3/20/40 2,440,087 437,581 Ser. 10-9, Class UI, IO, 5.00%, 1/20/40 7,485,129 1,323,416 Ser. 09-121, Class UI, IO, 5.00%, 12/20/39 5,513,862 956,104 Ser. 12-129, IO, 4.50%, 11/16/42 4,120,467 773,247 Ser. 12-91, Class IN, IO, 4.50%, 5/20/42 4,438,880 828,129 Ser. 11-18, Class PI, IO, 4.50%, 8/20/40 2,368,686 245,846 Ser. 10-35, Class AI, IO, 4.50%, 3/20/40 6,420,610 951,278 Ser. 10-35, Class QI, IO, 4.50%, 3/20/40 2,049,257 310,003 Ser. 10-9, Class QI, IO, 4.50%, 1/20/40 1,396,872 213,650 Ser. 09-121, Class CI, IO, 4.50%, 12/16/39 3,474,281 700,681 Ser. 11-81, Class PI, IO, 4.50%, 12/20/37 977,521 14,360 Ser. 16-69, IO, 4.00%, 5/20/46 7,242,457 971,503 Ser. 15-94, IO, 4.00%, 7/20/45 1,029,021 220,101 Ser. 15-64, Class IG, IO, 4.00%, 5/20/45 5,245,091 900,897 Ser. 15-53, Class MI, IO, 4.00%, 4/16/45 3,538,633 737,147 Ser. 15-40, IO, 4.00%, 3/20/45 2,798,250 552,456 Ser. 14-100, Class NI, IO, 4.00%, 6/20/43 8,621,952 885,302 Ser. 13-165, Class IL, IO, 4.00%, 3/20/43 1,789,995 246,035 Ser. 12-56, Class IB, IO, 4.00%, 4/20/42 5,060,261 720,756 Ser. 12-47, Class CI, IO, 4.00%, 3/20/42 2,217,752 316,789 Ser. 14-104, IO, 4.00%, 3/20/42 5,249,252 842,925 Ser. 14-4, Class IK, IO, 4.00%, 7/20/39 2,797,544 221,713 American Government Income Fund29 MORTGAGE-BACKED SECURITIES (25.3%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association Ser. 11-71, Class IK, IO, 4.00%, 4/16/39 $3,472,577 $307,132 Ser. 10-114, Class MI, IO, 4.00%, 3/20/39 4,623,949 295,559 Ser. 14-182, Class BI, IO, 4.00%, 1/20/39 3,497,814 493,213 Ser. 16-111, Class IP, IO, 3.50%, 8/20/46 10,036,133 903,252 Ser. 16-4, Class JI, IO, 3.50%, 1/20/46 7,879,273 674,072 Ser. 13-79, Class PI, IO, 3.50%, 4/20/43 4,888,164 509,444 Ser. 15-168, Class IG, IO, 3.50%, 3/20/43 6,676,410 598,540 Ser. 13-37, Class JI, IO, 3.50%, 1/20/43 2,771,369 273,229 Ser. 13-27, Class PI, IO, 3.50%, 12/20/42 2,605,927 257,231 Ser. 12-136, IO, 3.50%, 11/20/42 5,169,056 936,328 Ser. 14-46, Class JI, IO, 3.50%, 10/20/41 2,635,580 337,589 Ser. 13-18, Class GI, IO, 3.50%, 5/20/41 3,365,269 366,814 Ser. 12-71, Class JI, IO, 3.50%, 4/16/41 2,041,855 126,399 Ser. 14-102, Class IG, IO, 3.50%, 3/16/41 2,406,529 251,766 Ser. 15-52, Class KI, IO, 3.50%, 11/20/40 6,561,271 740,702 Ser. 12-48, Class KI, IO, 3.50%, 12/16/39 2,729,325 209,585 Ser. 14-147, Class MI, IO, 3.50%, 7/20/39 9,017,640 350,516 Ser. 15-99, Class TI, IO, 3.50%, 4/20/39 8,171,265 717,519 Ser. 15-24, Class AI, IO, 3.50%, 12/20/37 6,519,641 797,880 Ser. 14-160, Class IB, IO, 3.00%, 11/20/40 6,175,808 405,751 Ser. 14-141, Class CI, IO, 3.00%, 3/20/40 4,114,250 358,911 Ser. 15-H22, Class GI, IO, 2.575%, 9/20/65 10,406,177 1,465,190 Ser. 16-H13, Class IK, IO, 2.564%, 6/20/66 11,327,833 1,518,655 FRB Ser. 15-H16, Class XI, IO, 2.492%, 7/20/65 4,754,339 627,573 Ser. 15-H20, Class CI, IO, 2.468%, 8/20/65 15,137,357 1,976,394 Ser. 16-H04, Class HI, IO, 2.361%, 7/20/65 6,010,061 704,980 Ser. 16-H07, Class PI, IO, 2.251%, 3/20/66 14,549,206 1,983,391 Ser. 15-H10, Class HI, IO, 2.222%, 4/20/65 14,012,934 1,684,355 Ser. 15-H22, Class AI, IO, 2.115%, 9/20/65 17,352,855 2,191,666 Ser. 15-H25, Class BI, IO, 2.092%, 10/20/65 6,392,477 822,072 Ser. 16-H11, Class HI, IO, 2.081%, 1/20/66 20,506,861 2,350,907 Ser. 16-H06, Class HI, IO, 2.066%, 2/20/66 8,000,722 832,075 Ser. 15-H24, Class HI, IO, 2.031%, 9/20/65 10,438,805 939,492 Ser. 16-H03, Class AI, IO, 2.026%, 1/20/66 8,796,993 1,092,041 Ser. 16-H04, Class KI, IO, 1.884%, 2/20/66 10,352,270 1,096,161 Ser. 15-H23, Class TI, IO, 1.875%, 9/20/65 9,472,433 1,094,066 Ser. 16-H10, Class AI, IO, 1.845%, 4/20/66 15,280,501 1,483,737 Ser. 14-H21, Class AI, IO, 1.747%, 10/20/64 10,364,010 1,152,478 Ser. 16-H06, Class DI, IO, 1.728%, 7/20/65 10,388,028 1,163,459 Ser. 16-H08, Class GI, IO, 1.411%, 4/20/66 8,465,593 598,517 FRB Ser. 11-H07, Class FI, IO, 1.215%, 2/20/61 32,513,034 1,554,123 Ser. 10-158, Class OP, PO, zero%, 12/20/40 300,000 274,962 Ser. 10-151, Class KO, PO, zero%, 6/16/37 302,515 265,160 Ser. 06-36, Class OD, PO, zero%, 7/16/36 3,894 3,411 Total mortgage-backed securities (cost $123,031,043) 30American Government Income Fund ASSET-BACKED SECURITIES (1.1%)* Principal amount Value Station Place Securitization Trust FRB Ser. 16-1, Class A, 1.525%, 2/25/17 (acquired 2/4/16, cost $5,082,000) ∆∆ $5,082,000 $5,082,000 Total asset-backed securities (cost $5,082,000) PURCHASED SWAP OPTIONS OUTSTANDING (0.3%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International (2.915)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/2.915 $8,741,100 $13,286 (3.315)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/3.315 8,741,100 2,448 Goldman Sachs International 1.515/3 month USD-LIBOR-BBA/Nov-26 Nov-16/1.515 43,178,300 469,780 (1.9975)/3 month USD-LIBOR-BBA/Dec-46 Dec-16/1.9975 23,805,700 336,613 1.023/3 month USD-LIBOR-BBA/Nov-18 Nov-16/1.023 95,222,600 132,359 JPMorgan Chase Bank N.A. (1.639)/3 month USD-LIBOR-BBA/Nov-26 Nov-16/1.639 57,116,650 223,897 Total purchased swap options outstanding (cost $2,572,896) SHORT-TERM INVESTMENTS (7.6%)* Principal amount/shares Value Federal Home Loan Banks unsec. discount notes 0.331%, 11/2/16 $6,500,000 $6,498,811 Interest in $160,442,000 joint tri-party repurchase agreement dated 9/30/16 with Citigroup Global Markets, Inc. due 10/3/16 — maturity value of $22,682,983 for an effective yield of 0.520% (collateralized by various U.S. Treasury notes with coupon rates ranging from 0.875% to 1.625% and due dates ranging from 5/15/17 to 2/15/26, valued at $163,650,904) 22,682,000 22,682,000 Putnam Government Money Market Fund 0.01% L Shares 5,000,000 5,000,000 U.S. Treasury Bills 0.294%, 11/25/16 # $774,000 773,811 U.S. Treasury Bills 0.270%, 11/17/16 # 337,000 336,926 U.S. Treasury Bills 0.291%, 11/10/16 # 266,000 265,945 Total short-term investments (cost $35,556,542) TOTAL INVESTMENTS Total investments (cost $867,833,016) Key to holding’s abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only PO Principal Only TBA To Be Announced Commitments American Government Income Fund31 Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from October 1, 2015 through September 30, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $466,311,244. ∆∆ This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $5,082,000, or 1.1% of net assets. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. F This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $422,148,449 to cover certain derivative contracts and delayed delivery securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. See Note 1 to the financial statements regarding TBA commitments. The dates shown on debt obligations are the original maturity dates. FUTURES CONTRACTS OUTSTANDING at 9/30/16 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Bond 30 yr (Long) 5 $840,781 Dec-16 $(9,229) U.S. Treasury Bond Ultra 30 yr (Long) 14 2,574,250 Dec-16 (45,418) U.S. Treasury Note 2 yr (Long) 224 48,937,000 Dec-16 62,554 U.S. Treasury Note 5 yr (Long) 711 86,397,609 Dec-16 287,430 U.S. Treasury Note 10 yr (Long) 155 20,324,375 Dec-16 43,285 U.S. Treasury Note Ultra 10 yr (Long) 197 28,398,781 Dec-16 118,795 Total 32 American Government Income Fund WRITTEN SWAP OPTIONS OUTSTANDING at 9/30/16 (premiums $4,045,059) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International 2.515/3 month USD-LIBOR-BBA/Apr-47 Apr-17/2.515 $8,741,100 $60,051 Goldman Sachs International (0.6665)/3 month USD-LIBOR-BBA/Dec-17 Dec-16/0.6665 95,222,600 8,570 2.3975/3 month USD-LIBOR-BBA/Dec-46 Dec-16/2.3975 23,805,700 35,709 1.1665/3 month USD-LIBOR-BBA/Dec-17 Dec-16/1.1665 95,222,600 96,175 (1.15)/3 month USD-LIBOR-BBA/Nov-18 Nov-16/1.15 95,222,600 127,598 1.3875/3 month USD-LIBOR-BBA/Dec-21 Dec-16/1.3875 119,028,300 308,283 (1.385)/3 month USD-LIBOR-BBA/Nov-26 Nov-16/1.385 86,356,600 446,464 JPMorgan Chase Bank N.A. (0.634)/3 month USD-LIBOR-BBA/Dec-17 Dec-16/0.634 95,222,600 6,666 1.134/3 month USD-LIBOR-BBA/Dec-17 Dec-16/1.134 95,222,600 108,554 (1.3385)/3 month USD-LIBOR-BBA/Nov-26 Nov-16/1.3385 57,116,650 245,602 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 6,128,000 466,830 Total TBA SALE COMMITMENTS OUTSTANDING at 9/30/16 (proceeds receivable $238,938,125) Principal Settlement Agency amount date Value Federal Home Loan Mortgage Corporation, 3.50%, 10/1/46 $2,000,000 10/13/16 $2,110,156 Federal National Mortgage Association, 6.00%, 10/1/46 2,000,000 10/13/16 2,293,750 Federal National Mortgage Association, 5.50%, 10/1/46 5,000,000 10/13/16 5,635,213 Federal National Mortgage Association, 4.50%, 10/1/46 11,000,000 10/13/16 12,046,718 Federal National Mortgage Association, 4.00%, 11/1/46 12,000,000 11/14/16 12,871,406 Federal National Mortgage Association, 4.00%, 10/1/46 16,000,000 10/13/16 17,182,499 Federal National Mortgage Association, 3.50%, 10/1/46 70,000,000 10/13/16 73,871,875 Federal National Mortgage Association, 3.00%, 11/1/46 1,000,000 11/14/16 1,037,266 Federal National Mortgage Association, 3.00%, 10/1/46 33,000,000 10/13/16 34,304,530 Federal National Mortgage Association, 2.50%, 10/1/46 60,000,000 10/13/16 60,562,500 Government National Mortgage Association, 4.00%, 10/1/46 4,000,000 10/20/16 4,286,562 Government National Mortgage Association, 3.50%, 10/1/46 12,000,000 10/20/16 12,746,250 Total American Government Income Fund 33 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/16 Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $10,000,800 E $18,850 12/21/21 1.25% 3 month USD- $(512) LIBOR-BBA 131,784,500 E (221,002) 12/21/18 1.015% 3 month USD- (138,504) LIBOR-BBA 26,376,700 E 75,060 12/21/26 1.60% 3 month USD- (205,798) LIBOR-BBA 19,320,900 E (42,385) 12/21/46 3 month USD- 1.90% 404,468 LIBOR-BBA 35,085,900 (465) 9/27/26 3 month USD- 1.467% 13,753 LIBOR-BBA 3,280,000 (43) 10/3/26 3 month USD- 1.41% (17,090) LIBOR-BBA Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/16 Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC $1,270,432 $— 1/12/40 4.50% (1 month Synthetic MBX Index $(147) USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,420,355 — 1/12/42 4.00% (1 month Synthetic TRS Index (10,166) USD-LIBOR) 4.00% 30 year Fannie Mae pools 262,078 — 1/12/40 4.00% (1 month Synthetic MBX Index 353 USD-LIBOR) 4.00% 30 year Fannie Mae pools 516,225 — 1/12/39 6.00% (1 month Synthetic TRS Index 68 USD-LIBOR) 6.00% 30 year Fannie Mae pools 2,180,921 — 1/12/40 4.00% (1 month Synthetic MBX Index 2,938 USD-LIBOR) 4.00% 30 year Fannie Mae pools 52,933 — 1/12/38 6.50% (1 month Synthetic TRS Index 53 USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,109,226 — 1/12/41 4.00% (1 month Synthetic TRS Index (8,112) USD-LIBOR) 4.00% 30 year Fannie Mae pools 492,963 — 1/12/41 5.00% (1 month Synthetic MBX Index 1,074 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 421,749 — 1/12/41 4.00% (1 month Synthetic TRS Index (3,084) USD-LIBOR) 4.00% 30 year Fannie Mae pools 34American Government Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/16 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $91,368 $— 1/12/40 4.50% (1 month Synthetic MBX Index $(11) USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,912,976 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (667) USD-LIBOR 6.00% 30 year Fannie Mae pools 898,429 — 1/12/38 6.50% (1 month Synthetic TRS Index 905 USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,007,576 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 4,795 USD-LIBOR 5.00% 30 year Fannie Mae pools 71,577 — 1/12/43 3.50% (1 month Synthetic TRS Index (542) USD-LIBOR) 3.50% 30 year Fannie Mae pools 8,685,810 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (15,741) USD-LIBOR 5.50% 30 year Fannie Mae pools 2,936,575 — 1/12/40 5.00% (1 month Synthetic MBX Index 7,310 USD-LIBOR) 5.00% 30 year Fannie Mae pools 37,515,971 — 1/12/41 5.00% (1 month Synthetic MBX Index 99,219 USD-LIBOR) 5.00% 30 year Fannie Mae pools 28,463,171 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (8,395) USD-LIBOR 6.50% 30 year Fannie Mae pools Citibank, N.A. 945,428 — 1/12/41 5.00% (1 month Synthetic MBX Index 2,500 USD-LIBOR) 5.00% 30 year Fannie Mae pools 102,803 — 1/12/41 5.00% (1 month Synthetic MBX Index 272 USD-LIBOR) 5.00% 30 year Fannie Mae pools Credit Suisse International 258,951 — 1/12/41 5.00% (1 month Synthetic MBX Index 685 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,471,357 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 7,002 USD-LIBOR 5.00% 30 year Fannie Mae pools 1,254,707 — 1/12/44 3.50% (1 month Synthetic TRS Index (10,093) USD-LIBOR) 3.50% 30 year Fannie Mae pools 141,422 — 1/12/43 3.50% (1 month Synthetic TRS Index (1,071) USD-LIBOR) 3.50% 30 year Fannie Mae pools American Government Income Fund 35 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/16 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Credit Suisse International cont. $905,998 $— 1/12/45 4.00% (1 month Synthetic TRS Index $(7,047) USD-LIBOR) 4.00% 30 year Fannie Mae pools 593,990 — 1/12/45 4.00% (1 month Synthetic TRS Index (4,620) USD-LIBOR) 4.00% 30 year Fannie Mae pools 591,146 — 1/12/45 3.50% (1 month Synthetic TRS Index (5,306) USD-LIBOR) 3.50% 30 year Fannie Mae pools 3,723,220 — 1/12/44 4.00% (1 month Synthetic TRS Index (28,966) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,007,143 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 14,678 USD-LIBOR 4.00% 30 year Fannie Mae pools Goldman Sachs International 1,351,202 — 1/12/38 6.50% (1 month Synthetic TRS Index 1,362 USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,042,352 — 1/12/38 6.50% (1 month Synthetic TRS Index 1,050 USD-LIBOR) 6.50% 30 year Fannie Mae pools 3,483,644 — 1/12/39 6.00% (1 month Synthetic TRS Index 456 USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,309,241 — 1/12/38 6.50% (1 month Synthetic TRS Index 1,319 USD-LIBOR) 6.50% 30 year Fannie Mae pools 3,967,122 — 1/12/41 5.00% (1 month Synthetic MBX Index 10,492 USD-LIBOR) 5.00% 30 year Fannie Mae pools 3,524,558 — 1/12/42 4.00% (1 month Synthetic TRS Index (25,227) USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,524,558 — 1/12/42 4.00% (1 month Synthetic TRS Index (25,227) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,934,059 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (570) USD-LIBOR 6.50% 30 year Fannie Mae pools 726,582 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (214) USD-LIBOR 6.50% 30 year Fannie Mae pools 771,322 — 1/12/40 4.00% (1 month Synthetic TRS Index (4,675) USD-LIBOR) 4.00% 30 year Fannie Mae pools 36 American Government Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/16 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $223,378 $— 1/12/39 6.00% (1 month Synthetic TRS Index $29 USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,532,590 — 1/12/39 6.00% (1 month Synthetic TRS Index 200 USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,030,193 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (304) USD-LIBOR 6.50% 30 year Fannie Mae pools 2,649,471 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (781) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,236,242 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (365) USD-LIBOR 6.50% 30 year Fannie Mae pools 98,255 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (29) USD-LIBOR 6.50% 30 year Fannie Mae pools 261,947 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (77) USD-LIBOR 6.50% 30 year Fannie Mae pools 515,294 — 1/12/38 6.50% (1 month Synthetic TRS Index 519 USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,480,792 — 1/12/38 6.50% (1 month Synthetic TRS Index 1,492 USD-LIBOR) 6.50% 30 year Fannie Mae pools 2,321,790 — 1/12/42 4.00% (1 month Synthetic TRS Index (16,618) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,592,038 — 1/12/42 4.00% (1 month Synthetic TRS Index (18,553) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,365,303 — 1/12/39 6.00% (1 month Synthetic TRS Index 309 USD-LIBOR) 6.00% 30 year Fannie Mae pools 2,877,645 — 1/12/42 4.00% (1 month Synthetic TRS Index (20,597) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,976,828 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 9,407 USD-LIBOR 5.00% 30 year Fannie Mae pools 2,404,928 — 1/12/44 (3.00%) 1 month Synthetic TRS Index 14,716 USD-LIBOR 3.00% 30 year Fannie Mae pools American Government Income Fund 37 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/16 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) JPMorgan Chase Bank N.A. $184,967 $— 1/12/41 4.00% (1 month Synthetic TRS Index $(1,353) USD-LIBOR) 4.00% 30 year Fannie Mae pools 291,201 — 1/12/41 4.00% (1 month Synthetic TRS Index (2,130) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,976,569 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 9,406 USD-LIBOR 5.00% 30 year Fannie Mae pools JPMorgan Securities LLC 2,205,130 — 1/12/44 4.00% (1 month Synthetic TRS Index (17,156) USD-LIBOR) 4.00% 30 year Fannie Mae pools Total $— ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $—­ $5,082,000 $—­ Mortgage-backed securities —­ 116,565,272 1,518,655 Purchased swap options outstanding —­ 1,178,383 —­ U.S. government and agency mortgage obligations —­ 565,230,842 —­ U.S. treasury obligations —­ 153,400,356 —­ Short-term investments 5,000,000 30,557,493 —­ Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $457,417 $—­ $—­ Written swap options outstanding —­ (1,910,502) —­ TBA sale commitments —­ (238,948,725) —­ Interest rate swap contracts —­ 226,302 —­ Total return swap contracts —­ (45,235) —­ Totals by level $—­ During the reporting period, transfers between Level 1 and Level 2 within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. 38 American Government Income Fund The following is a reconciliation of Level 3 assets as of the close of the reporting period: Change in net unrealized Total Total Balance Accrued Realized appreciation/ Proceeds transfers transfers Balance Investments as of discounts/ gain/ (deprecia- Cost of from into out of as of in securities: 9/30/15 premiums (loss) tion) # purchases sales Level 3† Level 3† 9/30/16 Mortgage- backed securities $7,523,530 $(1,059,450) $—­ $1,087,128 $1,541,501 $—­ $— $(7,574,054) $1,518,655 Totals $—­ $—­ $—­ † Transfers during the reporting period are accounted for using the end of period market value. Transfers out include valuations where a secondary pricing source was obtained for certain securities. Such valuations involve certain inputs and estimates that were unobservable at the end of the reporting period. # Includes $13,468 related to Level 3 securities still held at period end. Total change in unrealized appreciation/(depreciation) for securities (including Level 1 and Level 2) can be found in the Statement of operations. The accompanying notes are an integral part of these financial statements. American Government Income Fund39 Statement of assets and liabilities 9/30/16 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $862,833,016) $873,533,001 Affiliated issuers (identified cost $5,000,000) (Note 5) 5,000,000 Cash 1,099 Interest and other receivables 3,208,058 Receivable for shares of the fund sold 99,379 Receivable for investments sold 4,770,456 Receivable for sales of delayed delivery securities (Note 1) 119,299,177 Receivable for variation margin (Note 1) 2,034,827 Unrealized appreciation on OTC swap contracts (Note 1) 192,609 Prepaid assets 36,364 Total assets LIABILITIES Payable for investments purchased 2,062,588 Payable for purchases of delayed delivery securities (Note 1) 294,189,476 Payable for shares of the fund repurchased 658,379 Payable for compensation of Manager (Note 2) 153,153 Payable for custodian fees (Note 2) 40,736 Payable for investor servicing fees (Note 2) 139,209 Payable for Trustee compensation and expenses (Note 2) 273,772 Payable for administrative services (Note 2) 1,895 Payable for distribution fees (Note 2) 279,550 Payable for variation margin (Note 1) 2,771,244 Unrealized depreciation on OTC swap contracts (Note 1) 237,844 Written options outstanding, at value (premiums $4,045,059) (Notes 1 and 3) 1,910,502 TBA sale commitments, at value (proceeds receivable $238,938,125) (Note 1) 238,948,725 Other accrued expenses 196,653 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $504,760,982 Undistributed net investment income (Note 1) 2,113,815 Accumulated net realized loss on investments (Note 1) (53,855,994) Net unrealized appreciation of investments 13,292,441 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 40 American Government Income Fund Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($399,297,036 divided by 45,184,352 shares) $8.84 Offering price per class A share (100/96.00 of $8.84)* $9.21 Net asset value and offering price per class B share ($5,093,520 divided by 581,571 shares)** $8.76 Net asset value and offering price per class C share ($17,009,090 divided by 1,933,330 shares)** $8.80 Net asset value and redemption price per class M share ($977,171 divided by 109,571 shares) $8.92 Offering price per class M share (100/96.75 of $8.92)† $9.22 Net asset value, offering price and redemption price per class R share ($4,733,811 divided by 534,497 shares) $8.86 Net asset value, offering price and redemption price per class R5 share ($630,446 divided by 71,423 shares) $8.83 Net asset value, offering price and redemption price per class R6 share ($5,945,483 divided by 674,648 shares) $8.81 Net asset value, offering price and redemption price per class Y share ($32,624,687 divided by 3,701,086 shares) $8.81 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. American Government Income Fund41 Statement of operations Year ended 9/30/16 INVESTMENT INCOME Interest (including interest income of $103,301 from investments in affiliated issuers) (Note 5) $14,861,235 Total investment income EXPENSES Compensation of Manager (Note 2) 1,954,558 Investor servicing fees (Note 2) 806,122 Custodian fees (Note 2) 75,894 Trustee compensation and expenses (Note 2) 40,547 Distribution fees (Note 2) 1,312,494 Administrative services (Note 2) 14,338 Other 392,150 Fees waived and reimbursed by Manager (Note 2) (6,420) Total expenses Expense reduction (Note 2) (1,116) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (24,468,476) Net realized loss on swap contracts (Note 1) (6,056,156) Net realized gain on futures contracts (Note 1) 3,924,096 Net realized gain on written options (Notes 1 and 3) 17,173,549 Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the year 9,874,958 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 42 American Government Income Fund Statement of changes in net assets DECREASE IN NET ASSETS Year ended 9/30/16 Year ended 9/30/15 Operations: Net investment income $10,272,668 $8,717,636 Net realized gain (loss) on investments (9,426,987) 1,131,545 Net unrealized appreciation (depreciation) of investments 9,874,958 (8,945,329) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (9,821,014) (12,748,606) Class B (83,952) (121,382) Class C (293,237) (305,576) Class M (25,693) (36,076) Class R (111,245) (156,201) Class R5 (17,213) (19,994) Class R6 (138,965) (141,105) Class Y (1,081,399) (1,261,521) Decrease from capital share transactions (Note 4) (52,153,998) (30,477,719) Total decrease in net assets NET ASSETS Beginning of year 519,317,321 563,681,649 End of year (including undistributed net investment income of $2,113,815 and $4,581,438, respectively) The accompanying notes are an integral part of these financial statements. American Government Income Fund 43 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized of expenses income (loss) value, and unrealized Total from From From Total Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment net realized gain distribu- value, end at net asset end of period netassets netassets turnover Period ended­ of period­ income (loss) a ­ on investments­ operations­ income­ on investments­ tions­ of period­ value (%) b (in thousands) (%) c (%) (%) Class A­ September 30, 2016­ $8.85­ .18­ .02­ .20­ (.21) —­ $8.84­ 2.26­ $399,297­ .91 f 2.09 f 993­ d September 30, 2015­ 9.08­ .15­ (.13) .02­ (.25) —­ 8.85­ .18­ 440,591­ .88­ 1.62­ 970 ­ d September 30, 2014­ 8.95­ .19­ .15­ .34­ (.21) —­ 9.08­ 3.85­ 493,752­ .88­ 2.07­ 597­ d September 30, 2013­ 9.23­ .16­ (.28) (.16) —­ 8.95­ 518,546­ .87­ 1.76­ 533 ­ e September 30, 2012­ 9.83­ .14­ .08­ .22­ (.34) (.48) 9.23­ 2.48­ 647,310­ .87­ 1.51­ 345­ e Class B­ September 30, 2016­ $8.77­ .12­ .01­ .13­ (.14) —­ $8.76­ 1.52­ $5,094­ 1.66 f 1.34 f 993­ d September 30, 2015­ 9.01­ .08­ (.14) (.18) —­ 8.77­ 5,292­ 1.63­ .86­ 970 ­ d September 30, 2014­ 8.87­ .12­ .16­ .28­ (.14) —­ 9.01­ 3.22­ 6,698­ 1.63­ 1.33­ 597 ­ d September 30, 2013­ 9.15­ .09­ (.28) (.09) —­ 8.87­ 8,898­ 1.62­ .98­ 533 ­ e September 30, 2012­ 9.75­ .07­ .08­ .15­ (.27) (.48) 9.15­ 1.73­ 14,017­ 1.62­ .75­ 345­ e Class C­ September 30, 2016­ $8.81­ .12­ .01­ .13­ (.14) —­ $8.80­ 1.52­ $17,009­ 1.66 f 1.34 f 993­ d September 30, 2015­ 9.05­ .08­ (.14) (.18) —­ 8.81­ 15,413­ 1.63­ .88­ 970 ­ d September 30, 2014­ 8.91­ .12­ .16­ .28­ (.14) —­ 9.05­ 3.19­ 14,298­ 1.63­ 1.33­ 597­ d September 30, 2013­ 9.19­ .09­ (.28) (.09) —­ 8.91­ 17,232­ 1.62­ .97­ 533­ e September 30, 2012­ 9.79­ .07­ .08­ .15­ (.27) (.48) 9.19­ 1.75­ 31,003­ 1.62­ .72­ 345­ e Class M­ September 30, 2016­ $8.92­ .16­ .02­ .18­ (.18) —­ $8.92­ 2.06­ $977­ 1.16 f 1.84 f 993 ­ d September 30, 2015­ 9.16­ .13­ (.15) (.22) —­ 8.92­ 1,465­ 1.13­ 1.38­ 970­ d September 30, 2014­ 9.02­ .17­ .16­ .33­ (.19) —­ 9.16­ 3.66­ 1,403­ 1.13­ 1.82­ 597 ­ d September 30, 2013­ 9.29­ .13­ (.27) (.13) —­ 9.02­ 1,476­ 1.12­ 1.41­ 533 ­ e September 30, 2012­ 9.89­ .12­ .08­ .20­ (.32) (.48) 9.29­ 2.20­ 2,750­ 1.12­ 1.25­ 345 ­ e Class R­ September 30, 2016­ $8.86­ .16­ .02­ .18­ (.18) —­ $8.86­ 2.09­ $4,734­ 1.16 f 1.84 f 993­ d September 30, 2015­ 9.10­ .12­ (.14) (.22) —­ 8.86­ 5,423­ 1.13­ 1.37­ 970 ­ d September 30, 2014­ 8.96­ .17­ .16­ .33­ (.19) —­ 9.10­ 3.69­ 6,341­ 1.13­ 1.83­ 597 ­ d September 30, 2013­ 9.24­ .14­ (.28) (.14) —­ 8.96­ 7,712­ 1.12­ 1.52­ 533 ­ e September 30, 2012­ 9.84­ .12­ .08­ .20­ (.32) (.48) 9.24­ 2.20­ 8,542­ 1.12­ 1.24­ 345­ e Class R5­ September 30, 2016­ $8.83­ .21­ .02­ .23­ (.23) —­ $8.83­ 2.66­ $630­ .62 f 2.38 f 993­ d September 30, 2015­ 9.07­ .17­ (.14) .03­ (.27) —­ 8.83­ .33­ 679­ .60­ 1.91­ 970­ d September 30, 2014­ 8.93­ .18­ .20­ .38­ (.24) —­ 9.07­ 4.25­ 599­ .60­ 1.98­ 597 ­ d September 30, 2013­ 9.21­ .19­ (.29) (.18) —­ 8.93­ 10­ .59­ 2.05­ 533 ­ e September 30, 2012† 9.22­ .03­ .01­ .04­ (.05) —­ 9.21­ * 10­ .15* .28* 345­ e Class R6­ September 30, 2016­ $8.83­ .21­ .01­ .22­ (.24) —­ $8.81­ 2.56­ $5,945­ .55 f 2.45 f 993 ­ d September 30, 2015­ 9.06­ .18­ (.13) .05­ (.28) —­ 8.83­ .55­ 4,359­ .53­ 1.98­ 970 ­ d September 30, 2014­ 8.93­ .21­ .17­ .38­ (.25) —­ 9.06­ 4.24­ 4,024­ .53­ 2.37­ 597 ­ d September 30, 2013­ 9.21­ .21­ (.29) (.20) —­ 8.93­ 2,452­ .52­ 2.38­ 533­ e September 30, 2012† 9.22­ .03­ .02­ .05­ (.06) —­ 9.21­ * 10­ .13* .30* 345 ­ e See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 44American Government Income Fund American Government Income Fund 45 Financial highlights (Continued) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized of expenses income (loss) value, and unrealized Total from From From Total Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment net realized gain distribu- value, end at net asset end of period netassets netassets turnover Period ended­ of period­ income (loss) a on investments­ operations­ income­ on investments­ tions­ of period­ value (%) b (in thousands) (%) c (%) (%) Class Y­ September 30, 2016­ $8.83­ .21­ —­ .21­ (.23) —­ $8.81­ 2.43­ $32,625­ .66 f 2.34 f 993 ­ d September 30, 2015­ 9.06­ .17­ (.13) .04­ (.27) —­ 8.83­ .45­ 46,096­ .63­ 1.89­ 970 ­ d September 30, 2014­ 8.93­ .21­ .16­ .37­ (.24) —­ 9.06­ 4.14­ 36,568­ .63­ 2.31­ 597 ­ d September 30, 2013­ 9.21­ .18­ (.28) (.18) —­ 8.93­ 20,689­ .62­ 1.99­ 533 ­ e September 30, 2012­ 9.81­ .16­ .08­ .24­ (.36) (.48) 9.21­ 2.75­ 30,489­ .62­ 1.69­ 345 ­ e * Not annualized. † For the period July 3, 2012 (commencement of operations) to September 30, 2012. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset arrangements, if any (Note 2). Also excludes acquired fund fees, if any. d Portfolio turnover includes TBA purchase and sale commitments. e Portfolio turnover excludes TBA purchase and sale commitments. Including TBA purchase and sale commitments to conform with current year presentation, the portfolio turnover would have been the following: Portfolio turnover % September 30, 2013 1,141% September 30, 2012 1,152 f Reflects a voluntary waiver of certain fund expenses in effect during the period. As a result of such waiver, the expenses of each class reflect a reduction of less than .01% as a percentage of average net assets per share for each class (Note 2). The accompanying notes are an integral part of these financial statements. 46 American Government Income Fund American Government Income Fund 47 Notes to financial statements 9/30/16 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from October 1, 2015 through September 30, 2016. Putnam American Government Income Fund (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified open-end management investment company. The goal of the fund is to seek high current income with preservation of capital as its secondary objective. The fund invests mainly in bonds and securitized debt instruments (such as mortgage-backed investments) that are obligations of the U.S. government, its agencies and instrumentalities and accordingly are backed by the full faith and credit of the United States (e.g., U.S. Treasury bonds and Ginnie Mae mortgage-backed bonds) or by only the credit of a federal agency or government-sponsored entity (e.g., Fannie Mae and Freddie Mac mortgage-backed bonds), and that have short- to long-term maturities. Under normal circumstances, the fund invests at least 80% of the fund’s net assets in U.S. government securities. The fund may invest up to 20% of the fund’s net assets in mortgage-backed and other asset-backed securities of private (non-governmental) issuers and securities issued by money market funds, in each case rated AAA or its equivalent at the time of purchase by a nationally recognized securities rating agency or, if unrated, that Putnam Management determines to be of comparable quality. This policy may be changed only after 60 days’ notice to shareholders. Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. Putnam Management typically uses to a significant extent derivatives, such as futures, options and swap contracts, for both hedging and non-hedging purposes. The fund offers classA, classB, classC, classM, classR, classR5, classR6 and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively. ClassA shares generally are not subject to a contingent deferred sales charge, and classM (effective November 1, 2015), classR, classR5, classR6 and classY shares are not subject to a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, are not subject to a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares are subject to a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR5, classR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR5 and classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR5, classR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The fund has entered into contractual arrangements with an investment adviser, administrator, distributor, shareholder servicing agent and custodian, who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of 48American Government Income Fund increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments, including mortgage backed securities and short-term investments with remaining maturities of 60 days or less, are valued on the basis of valuations provided by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such service providers use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Joint trading account Pursuant to an exemptive order from the SEC, the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the fair value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. American Government Income Fund49 Securities purchased or sold on a delayed delivery basis may be settled at a future date beyond customary settlement time; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk, and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts for hedging treasury term structure risk, and for yield curve positioning. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, for hedging term structure risk, and for yield curve positioning. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. 50American Government Income Fund Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC and centrally cleared interest rate swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, and for gaining exposure to specific sectors. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. TBA commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions, to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date are held as “cover” for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as American Government Income Fund51 an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA purchase commitments outstanding at period end, if any, are listed within the fund’s portfolio and TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $849,976 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $994,321 and may include amounts related to unsettled agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $317.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Prior to September 22, 2016, the fund participated in a $392.5 million syndicated unsecured committed line of credit provided by State Street ($292.5 million) and Northern Trust Company ($100 million) and the same unsecured uncommitted line of credit. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit plus a $25,000 flat fee (0.04% prior to September 22, 2016) and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of0.21% (0.16% prior to September 22, 2016) per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or 52American Government Income Fund unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred for an unlimited period and the carry forwards will retain their character as either short-term or long-term capital losses. At September 30, 2016, the fund had the following capital loss carryovers available, to the extent allowed by the Code, to offset future net capital gain, if any: Loss carryover Short-term Long-term Total $43,619,445 $— $43,619,445 Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from unrealized gains and losses on certain futures contracts, from income on swap contracts, from interest-only securities. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $1,167,573 to decrease undistributed net investment income and $1,167,573 to decrease accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $13,996,361 Unrealized depreciation (13,044,802) Net unrealized appreciation 951,559 Undistributed ordinary income 2,787,148 Capital loss carryforward (43,619,445) Cost for federal income tax purposes $877,581,442 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of all open-end mutual funds sponsored by Putnam Management (excluding net assets of funds that are invested in, or that are invested in by, other Putnam funds to the extent necessary to avoid “double counting” of those assets). Such annual rates may vary as follows: 0.550% of the first $5 billion, 0.350% of the next $50 billion, 0.500% of the next $5 billion, 0.330% of the next $50 billion, 0.450% of the next $10 billion, 0.320% of the next $100 billion and 0.400% of the next $10 billion, 0.315% of any excess thereafter. For the reporting period, the management fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.395% of the fund’s average net assets. Putnam Management has contractually agreed, through January 30, 2018, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. The fund invests in Putnam Government Money Market Fund, an open-end management investment company managed by Putnam Management. Management fees paid by the fund are reduced by an amount equal to the management fees paid by Putnam Government Money Market Fund with respect to assets invested by the fund in American Government Income Fund53 Putnam Government Money Market Fund. For the reporting period, management fees paid were reduced by $0 relating to the fund’s investment in Putnam Government Money Market Fund. Putnam Management may from time to time voluntarily undertake to waive fees and/or reimburse certain fund expenses. Any such waiver or reimbursement would be voluntary and may be modified or discontinued by Putnam Management at any time without notice. For the reporting period, Putnam Management voluntarily waived $6,420. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.25% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing for classA, classB, classC, classM, classR and classY shares that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Putnam Investor Services has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts for these share classes will not exceed an annual rate of 0.25% of the fund’s average assets attributable to such accounts. Prior to September 1, 2016, Putnam Investor Services, Inc. received fees for investor servicing for classA, classB, classC, classM, classR and classY shares that included (1) a per account fee for each retail account of the fund and each of the other funds in its specified category, which was totaled and then allocated to each fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Prior to September 1, 2016, Putnam Investor Services had agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts for these share classes would not exceed an annual rate of 0.320% of the fund’s average assets attributable to such accounts. ClassR5 shares paid a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.12%. ClassR6 shares paid a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $686,059 ClassR5 785 ClassB 8,523 ClassR6 2,546 ClassC 29,665 ClassY 67,622 ClassM 2,042 Total ClassR 8,880 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $1,116 under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $363, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. 54American Government Income Fund Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.50% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $1,046,544 ClassM 6,254 ClassB 51,964 ClassR 27,107 ClassC 180,625 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $18,809 and $22 from the sale of classA and classM shares, respectively, and received $2,716 and $633 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.40% (no longer applicable effective November 1, 2015) is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $425 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities, including TBA commitments (Long-term) $5,766,950,983 $5,712,890,825 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales of long-term securities from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. American Government Income Fund 55 Written option transactions during the reporting period are summarized as follows: Written swap option contract Written swap Written option Written option amounts option premiums contract amounts premiums Written options outstanding at the beginning of the reporting period $1,617,219,775 $7,858,906 $216,000,000 $1,445,625 Options opened 4,134,464,900 23,572,247 1,506,000,000 6,261,406 Options exercised (434,848,050) (4,281,307) — — Options expired (2,318,110,975) (6,620,166) (174,000,000) (718,125) Options closed (2,221,436,300) (16,484,621) (1,548,000,000) (6,988,906) Written options outstanding at the end of the reporting period $777,289,350 $4,045,059 $— $— Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 9/30/16 Year ended 9/30/15 ClassA Shares Amount Shares Amount Shares sold 4,758,184 $41,819,394 7,257,461 $65,726,898 Shares issued in connection with reinvestment of distributions 921,582 8,085,388 1,154,454 10,422,240 5,679,766 49,904,782 8,411,915 76,149,138 Shares repurchased (10,298,835) (90,497,191) (12,970,903) (117,600,362) Net decrease Year ended 9/30/16 Year ended 9/30/15 ClassB Shares Amount Shares Amount Shares sold 141,291 $1,229,986 94,701 $849,150 Shares issued in connection with reinvestment of distributions 8,309 72,256 11,931 106,836 149,600 1,302,242 106,632 955,986 Shares repurchased (171,507) (1,493,184) (246,812) (2,214,727) Net decrease Year ended 9/30/16 Year ended 9/30/15 ClassC Shares Amount Shares Amount Shares sold 1,285,851 $11,249,189 670,568 $6,027,553 Shares issued in connection with reinvestment of distributions 26,695 233,198 29,902 268,864 1,312,546 11,482,387 700,470 6,296,417 Shares repurchased (1,128,596) (9,866,431) (531,299) (4,770,149) Net increase 56American Government Income Fund Year ended 9/30/16 Year ended 9/30/15 ClassM Shares Amount Shares Amount Shares sold 6,629 $58,735 22,773 $208,169 Shares issued in connection with reinvestment of distributions 2,484 21,987 3,231 29,405 9,113 80,722 26,004 237,574 Shares repurchased (63,679) (563,702) (15,054) (137,168) Net increase (decrease) Year ended 9/30/16 Year ended 9/30/15 ClassR Shares Amount Shares Amount Shares sold 134,461 $1,184,765 155,738 $1,411,926 Shares issued in connection with reinvestment of distributions 12,654 111,245 17,271 156,190 147,115 1,296,010 173,009 1,568,116 Shares repurchased (224,439) (1,979,878) (258,117) (2,325,243) Net decrease Year ended 9/30/16 Year ended 9/30/15 ClassR5 Shares Amount Shares Amount Shares sold 7,230 $63,536 16,018 $145,174 Shares issued in connection with reinvestment of distributions 1,965 17,213 2,219 19,994 9,195 80,749 18,237 165,168 Shares repurchased (14,620) (128,287) (7,388) (66,763) Net increase (decrease) Year ended 9/30/16 Year ended 9/30/15 ClassR6 Shares Amount Shares Amount Shares sold 248,548 $2,177,740 156,289 $1,418,288 Shares issued in connection with reinvestment of distributions 15,882 138,965 15,677 141,105 264,430 2,316,705 171,966 1,559,393 Shares repurchased (83,674) (732,749) (122,100) (1,098,143) Net increase Year ended 9/30/16 Year ended 9/30/15 ClassY Shares Amount Shares Amount Shares sold 1,819,593 $15,946,867 5,103,706 $46,003,346 Shares issued in connection with reinvestment of distributions 97,738 855,036 115,049 1,034,987 1,917,331 16,801,903 5,218,755 47,038,333 Shares repurchased (3,439,200) (30,158,076) (4,031,422) (36,235,289) Net increase (decrease) At the close of the reporting period, Putnam Investments, LLC owned 1,209 classR5 shares of the fund (1.7% of classR5 shares outstanding), valued at $10,675. American Government Income Fund 57 Note 5: Affiliated transactions Transactions during the reporting period with Putnam Government Money Market Fund and Putnam Money Market Liquidity Fund, which are under common ownership or control, were as follows: Fair value at the Fair value at beginning of the end of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Government Money Market Fund* $— $5,000,000 $— $227 $5,000,000 Putnam Money Market Liquidity Fund** 43,052,962 150,799,731 193,852,693 103,074 — Totals * Management fees incurred through investment in Putnam Government Money Market Fund have been waived by the fund (see Note 2). **Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 7: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Purchased TBA commitment option contracts (contract amount) $128,800,000 Purchased swap option contracts (contract amount) $721,500,000 Written TBA commitment option contracts (contract amount) (Note 3) $261,700,000 Written swap option contracts (contract amount) (Note 3) $966,600,000 Futures contracts (number of contracts) 1,000 Centrally cleared interest rate swap contracts (notional) $777,900,000 OTC total return swap contracts (notional) $168,200,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Fair value liabilities location Fair value Investments, Receivables, Net Payables, Net assets — Unrealized assets — Unrealized Interest rate contracts appreciation $2,426,625* depreciation $2,520,260* Total * Includes cumulative appreciation/depreciation of futures contracts and/or centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. 58 American Government Income Fund The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Interest rate contracts $(3,542,323) $3,924,096 $(6,056,156) $(5,674,383) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Interest rate contracts $946,836 $(457,738) $3,162,200 $3,651,298 Total American Government Income Fund 59 Note 8: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Citigroup Global Markets, Inc. Credit Suisse International Goldman Sachs International JPMorgan Chase Bank N.A. JPMorgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith, Inc. Total Assets: Centrally cleared interest rate swap contracts § $— $2,034,827 $— $— $— $— $— $— $— $2,034,827 OTC Total return swap contracts* # 116,715 — 2,772 — 22,365 41,351 9,406 — — 192,609 Futures contracts § — Purchased swap options** # — 15,734 938,752 223,897 — — 1,178,383 Repurchase agreements** — — — 22,682,000 — 22,682,000 Total Assets $— $— Liabilities: Centrally cleared interest rate swap contracts § — 2,361,907 — 2,361,907 OTC Total return swap contracts* # 46,865 — — — 57,103 113,237 3,483 17,156 — 237,844 Futures contracts § — 409,337 409,337 Written swap options # — 60,051 1,022,799 827,652 — — 1,910,502 Total Liabilities $— $— Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $— $— $— $22,682,000 $— $(155,933) $(597,832) $— $— Net amount $69,850 $(327,080) $2,772 $— $(79,055) $— $— $(17,156) $(409,337) * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. ** Included with Investments in securities on the Statement of assets and liabilities. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day’s variation margin only as reported on the Statement of assets and liabilities, which is not collateralized. Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund’s portfolio. 60 American Government Income Fund American Government Income Fund 61 Federal tax information (Unaudited) For the reporting period, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $9,635,766 of distributions paid as qualifying to be taxed as interest-related dividends, and no monies to be taxed as short-term capital gain dividends for nonresident alien shareholders. The Form 1099 that will be mailed to you in January 2017 will show the tax status of all distributions paid to your account in calendar 2016. 62American Government Income Fund About the Trustees Independent Trustees American Government Income Fund 63 * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of September 30, 2016, there were 116 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. 64 American Government Income Fund Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Investments and Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments, Putnam Vice President Management, and Putnam Retail Management Since 2004 Director of Trustee Relations, James F. Clark (Born 1974) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2016 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments Vice President and BSA Compliance Officer and Putnam Management Since 2002 Director of Operational Compliance, Michael J. Higgins (Born 1976) Putnam Investments and Putnam Vice President, Treasurer, and Clerk Retail Management Since 2010 Nancy E. Florek (Born 1957) Vice President, Director of Proxy Voting and Corporate Governance, Assistant Clerk, and Associate Treasurer Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. American Government Income Fund65 Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, contact your financial advisor or call Putnam Investor Services at 1-800-225-1581. Please read the prospectus carefully before investing. Growth International Value Fund Growth Opportunities Fund Multi-Cap Value Fund International Growth Fund Small Cap Value Fund Multi-Cap Growth Fund Small Cap Growth Fund Income Voyager Fund American Government Income Fund Diversified Income Trust Blend Emerging Markets Income Fund Asia Pacific Equity Fund Floating Rate Income Fund Capital Opportunities Fund Global Income Trust Capital Spectrum Fund Government Money Market Fund* Emerging Markets Equity Fund High Yield Advantage Fund Equity Spectrum Fund High Yield Trust Europe Equity Fund Income Fund Global Equity Fund Money Market Fund** International Capital Opportunities Fund Short Duration Income Fund International Equity Fund U.S. Government Income Trust Investors Fund Low Volatility Equity Fund Tax-free Income Multi-Cap Core Fund AMT-Free Municipal Fund Research Fund Intermediate-Term Municipal Income Fund Strategic Volatility Equity Fund Short-Term Municipal Income Fund Tax Exempt Income Fund Value Tax-Free High Yield Fund Convertible Securities Fund Equity Income Fund State tax-free income funds†: Global Dividend Fund Arizona, California, Massachusetts, Michigan, The Putnam Fund for Growth and Income Minnesota, New Jersey, New York, Ohio, and Pennsylvania. 66 American Government Income Fund Absolute Return Retirement Income Lifestyle Funds — Absolute Return 100 Fund ® portfolios with managed allocations to Absolute Return 300 Fund ® stocks, bonds, and money market Absolute Return 500 Fund ® investments to generate retirement income. Absolute Return 700 Fund ® Retirement Income Fund Lifestyle 1 Global Sector Retirement Income Fund Lifestyle 2 Global Consumer Fund Retirement Income Fund Lifestyle 3 Global Energy Fund Global Financials Fund RetirementReady ® Funds — portfolios with Global Health Care Fund adjusting allocations to stocks, bonds, and Global Industrials Fund money market instruments, becoming more Global Natural Resources Fund conservative over time. Global Sector Fund Global Technology Fund RetirementReady ® 2060 Fund Global Telecommunications Fund RetirementReady ® 2055 Fund Global Utilities Fund RetirementReady ® 2050 Fund RetirementReady ® 2045 Fund Asset Allocation RetirementReady ® 2040 Fund George Putnam Balanced Fund RetirementReady ® 2035 Fund RetirementReady ® 2030 Fund Global Asset Allocation Funds — four RetirementReady ® 2025 Fund investment portfolios that spread your RetirementReady ® 2020 Fund money across a variety of stocks, bonds, and money market instruments. Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Growth Fund Dynamic Risk Allocation Fund * You could lose money by investing in the fund. Although the fund seeks to preserve the value of your investment at $1.00 per share, it cannot guarantee it will do so. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The fund’s sponsor has no legal obligation to provide financial support to the fund, and you should not expect that the sponsor will provide financial support to the fund at any time. ** You could lose money by investing in the fund. Although the fund seeks to preserve the value of your investment at $1.00 per share, it cannot guarantee it will do so. The fund may impose a fee upon sale of your shares or may temporarily suspend your ability to sell shares if the fund’s liquidity falls below required minimums because of market conditions or other factors. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The fund’s sponsor has no legal obligation to provide financial support to the fund, and you should not expect that the sponsor will provide financial support to the fund at any time. † Not available in all states. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. American Government Income Fund67 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 68 American Government Income Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees James F. Clark Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Kenneth R. Leibler, Vice Chair Chief Compliance Officer One Post Office Square Liaquat Ahamed Boston, MA 02109 Ravi Akhoury Michael J. Higgins Barbara M. Baumann Vice President, Treasurer, Investment Sub-Advisor Robert J. Darretta and Clerk Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street John A. Hill Janet C. Smith London, England SW1A 1LD Paul L. Joskow Vice President, Robert E. Patterson Principal Accounting Officer, Marketing Services George Putnam, III and Assistant Treasurer Putnam Retail Management Robert L. Reynolds One Post Office Square W. Thomas Stephens Susan G. Malloy Boston, MA 02109 Vice President and Officers Assistant Treasurer Custodian Robert L. Reynolds State Street Bank President James P. Pappas and Trust Company Vice President Jonathan S. Horwitz Legal Counsel Executive Vice President, Mark C. Trenchard Ropes & Gray LLP Principal Executive Officer, and Vice President and Compliance Liaison BSA Compliance Officer Independent Registered Public Accounting Firm Steven D. Krichmar Nancy E. Florek PricewaterhouseCoopers LLP Vice President and Vice President, Director of Principal Financial Officer Proxy Voting and Corporate Governance, Assistant Clerk, Robert T. Burns and Associate Treasurer Vice President and Chief Legal Officer This report is for the information of shareholders of Putnam American Government Income Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund's principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In November 2015, the Code of Ethics of Putnam Investment Management, LLC was amended. The key changes to the Code of Ethics are as follows: (i) Non-Access Persons are no longer required to pre-clear their trades, (ii) a new provision governing conflicts of interest has been added, (iii) modifying certain provisions of the pre-clearance requirements, Contra-Trading Rule and 60-Day Short-Term Rule, (iv) modifying and adding language relating to reporting of unethical or illegal acts, including anti-retaliation provision, and (v) certain other changes. Item 3. Audit Committee Financial Expert: The Funds' Audit, Compliance and Distributions Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit, Compliance and Distributions Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Darretta, Mr. Patterson, Mr. Hill, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds' amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit, Compliance and Distribution Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund's independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees September 30, 2016	$131,260	$ — $9,506	$ — September 30, 2015	$124,321	$ — $9,479	$ — For the fiscal years ended September 30, 2016 and September 30, 2015, the fund's independent auditor billed aggregate non-audit fees in the amounts of $569,259 and $689,155 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund's last two fiscal years for services traditionally performed by the fund's auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund's last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit, Compliance and Distributions Committee. The Audit, Compliance and Distributions Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds' independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit, Compliance and Distributions Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds' independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund's independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
